    Case 19-34054-sgj11 Doc 1770 Filed 01/19/21             Entered 01/19/21 09:33:36            Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 15, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION
     --------------------------------------------------------------------- x
                                                                           :
     In re:                                                                : Chapter 11
                                                                           :
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                                    : Case No. 19-34054
                                                                           :
                       Debtor.                                             :
                                                                           :
                                                                           :
     --------------------------------------------------------------------- x

     ORDER GRANTING LEAVE FOR HARBOURVEST TO FILE DOCUMENTS UNDER
       SEAL IN CONNECTION WITH THE HARBOURVEST REPLY IN SUPPORT OF
       DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING SETTLEMENT
     WITH HARBOURVEST AND AUTHORIZING ACTIONS CONSISTENT THEREWITH

            Upon consideration of HarbourVest’s Expedited Motion for Leave to File Documents

     Under Seal in Connection with the HarbourVest Reply in Support of Debtor’s Motion for Entry

     of an Order Approving Settlement with HarbourVest and Authorizing Actions Consistent

     Therewith (the “Motion to Seal”) filed by HarbourVest 2017 Global Fund L.P., HarbourVest

     2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P., HV International VIII

     Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners L.P., on behalf of


     ORDER GRANTING LEAVE FOR HARBOURVEST TO FILE DOCUMENTS UNDER SEAL - PAGE 1
Case 19-34054-sgj11 Doc 1770 Filed 01/19/21            Entered 01/19/21 09:33:36        Page 2 of 3




funds and accounts under management (collectively, “HarbourVest”), the Court finds that it has

jurisdiction over this matter, that venue is proper, and that sufficient notice of the Motion to Seal

has been given to all parties requiring notice. The Court has determined that the legal and factual

bases set forth in the Motion to Seal establish just cause for the relief granted herein . It is

therefore

ORDERED that:

    1. The Motion to Seal is GRANTED.

    2. HarbourVest is authorized to file unredacted versions of the following exhibits under

       seal:

            a. Articles of Incorporation of Highland CLO Funding, Ltd., Registered on March
               30, 2015 and adopted by special resolution passed on November 15, 2017.
            b. November 15, 2017 Highland CLO Funding, Ltd. Offering Memorandum.
            c. November 15, 2017 Members Agreement between Highland CLO Funding, Ltd.,
               the Members party thereto, and Highland HCF Advisor, Ltd.
    3. The terms and conditions of this Order shall be immediately effective and enforceable

       upon its entry.

    4. HarbourVest is authorized to take all actions necessary to effectuate the relief granted in

       this Order.


                                    ### END OF ORDER ###




ORDER GRANTING LEAVE FOR HARBOURVEST TO FILE DOCUMENTS UNDER SEAL - PAGE 2
Case 19-34054-sgj11 Doc 1770 Filed 01/19/21        Entered 01/19/21 09:33:36   Page 3 of 3



Submitted by:

By: /s/ Vickie L. Driver
Vickie L. Driver
State Bar No. 24026886
Christina W. Stephenson
State Bar No. 24049535
2525 McKinnon Street, Suite 425
Dallas, TX 75201
Telephone: 214.420.2163
Facsimile: 214.736.1762
Email: vickie.driver@crowedunlevy.com
Email: christina.stephenson@crowedunlevy.com

M. Natasha Labovitz (admitted pro hac vice)
Erica S. Weisgerber (admitted pro hac vice)
Daniel E. Stroik (admitted pro hac vice)
DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY 10022
Telephone: 212-909-6000
Email: nlabovitz@debevoise.com
Email: eweisgerber@debevoise.com
Email: destroik@debevoise.com

COUNSEL FOR HARBOURVEST




                                               3
